Writ of error in this cause is taken from a judgment against plaintiff in error in favor of defendant in error. The sole question presented here is the sufficiency of the evidence to sustain the verdict and judgment. The record has been examined and it is not made to appear *Page 269 
that the jury misinterpreted the weight of the evidence or that it was influenced by considerations outside the evidence. The question at issue was peculiarly within the province of the jury to determine. In such a situation the judgment below must be and is hereby affirmed.
Affirmed.
TERRELL, C. J., AND WHITFIELD, BROWN AND BUFORD, J. J., concur.